I respectfully dissent from the opinion and judgment of the majority for the following reasons.
According to the majority opinion, although appellant filed a civil defamation suit, she did not waive the physician-patient or psychologist-client privilege because appellant had not made a claim for emotional distress or mental anguish. Instead, she merely alleged damage to her reputation. Further, the majority states that appellant's psychiatric or psychological records remain privileged because they are not communications that relate causally or historically to physical or mental injuries that are relevant to issues in appellant's defamation suit. Finally, they claim that relevancy alone is an insufficient reason to proclaim that a waiver has occurred.
The Supreme Court of Ohio has determined that there is no waiver of the physician-patient privilege when "appellant has not filed
any type of civil action to place his own physical condition at issue, [thus,] no R.C. 2317.02(B)(1)(c) [presently R.C.2317.02(B)(1)(iii)] waiver has occurred. Lastly, the facts of this case are not so compelling that a judicially created waiver must be invoked. * * *" (Emphasis sic.)  In re Miller (1992),63 Ohio St. 3d 99, 109. Even though Miller is clear that the physician-patient privilege applies unless it is waived, an unambiguous reading of Miller is that the filing of a civil suit which places at issue a person's own physical or mental condition would trigger a waiver. Id. at 109.
Working within the perameters set out in Miller, it would seem evident that a waiver occurred in the case before us, as the three distinguishing factors are all present: (1) it was appellant who filed the defamation action; (2) it was appellant who put her mental health at issue by filing this civil action; and (3) it was appellant's refusal to waive the privilege that prevents appellee from being able to defend against appellant's suit. Hence, there are compelling facts here for a waiver of the physician-patient privilege. *Page 361 
Almost without exception, those cases which uphold a strict reading of the physician-patient privilege also distinguish and exempt those instances where the patient claiming privilege is the plaintiff and not the defendant, as well as those instances where the patient/plaintiff had not placed their own physical or mental condition at issue.
Most recently, the Southern District of Ohio, Western Division, has had the opportunity to comment on this issue in Varghese v.Royal Maccabees Life Ins. Co. (S.D.Ohio 1998), 181 F.R.D. 359. There, the defendant sought discovery of certain documents contained within the medical records from plaintiff's medical practice, and the court stated the following:
      "* * * At issue in the present case are the substantial and material duties involved in Plaintiff's regular occupation upon which he had premised his disability claim. Plaintiff contends that he was an otolaryngological surgeon, specializing in laser microsurgery and other highly skilled procedures. In order to determine whether Plaintiff is unable to perform any or all of the substantial and material duties of his job, Defendant must necessarily determine what those duties were. In filing the present action, plaintiff put this at issue. Thus, to permit him now to hide behind the physician-patient privilege would greatly impair Defendant's ability to defend itself. * * *" (Emphasis added.) Varghese
at 361.
    Here, in her amended complaint, appellant claims two forms of defamation:  libel and slander. Specifically, appellant alleged that appellee made statements that she was "an alcoholic whose alcoholism was out of control, that Plaintiff [appellant] was an unstable individual who had been sexually harassing Defendant [appellee] and, that Plaintiff had been stalking Defendant and potentially might try to kill her."
The elements of defamation are: (1) the defendant made a false statement; (2) the false statement was defamatory; (3) the false defamatory statement was published; (4) the plaintiff was injured; and (5) the defendant acted with the required degree of fault.Sweitzer v. Outlet Communications, Inc., (1999),133 Ohio App. 3d 102, 108. Appellant has no claim unless she asserts it is untrue that she is an unstable person and an out of control alcoholic.
There can be no serious doubt that the only defense available to appellee is the assertion that the remarks at issue were true; specifically, that appellant was "an unstable individual" and one "whose alcoholism was out of control." In Ohio, truth is always a defense in any action for defamation.1 Shifflet v.Thompson *Page 362 Newspapers, Inc. (1982), 69 Ohio St. 2d 179. Further, under Civ.R. 26(B)(1), parties may obtain discovery regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action or relates to the claims ordefenses of the party seeking discovery. Thus, the core issue in this case was whether the physician-patient privilege was waived by appellant when she filed her lawsuit in which the status of her mental condition was central to the defense of this action.
R.C. 2317.02(B)(1)(a)(iii) provides that the physician-patient privilege is waived "[i]f a medical claim, dental claim, chiropractic claim, or optometric claim, * * * an action for wrongful death, anyother type of civil action, or a claim under Chapter 4123. of the Revised Code is filed by the patient[.]" (Emphasis added.)  As previously indicated, the phrase "any other type of civil action" has been interpreted by the Supreme Court of Ohio as referring to "any type of civil action to place [the patient's] own physical [or mental] condition at issue[.]" Miller at 109.
Hence, in the instant case, the physician-patient privilege was waived when appellant filed her civil complaint and placed her mental health at issue, to-wit: whether appellant was an unstable person whose alcoholism was out of control.
    "Ohio appellate courts have found that the physician-patient privilege does not apply when the patient files a civil action which directly places the patient's physical or mental condition at issue. See Kutz v. Ohio Educ. Assoc. (Mar. 16, 1995), Franklin App. No. 94APE06-781, unreported (Privilege was not applicable because `the handicap discrimination charge filed by appellant with OCRC constitutes a civil action which places appellant's physical and mental health at issue because the charge requires a determination both as to whether appellant is handicapped, and whether appellant can safely perform the duties of her job.')[.]" (Emphasis added.) Porter v. Litigation Mgt, Inc. (May 11, 2000) Cuyahoga App. No. 76159, unreported, at 2, 2000 WL 573197.
With all due respect, the majority has misconstrued the statute of waiver and has created a situation where there can be no possibility of any opportunity to defend on the part of appellee. The trial court's judgment should be upheld.
1 R.C. 2739.02 concerns the defense of truth in actions for libel or slander, and states in pertinent part:
    "In an action for a libel or a slander, the defendant may allege and prove the truth of the matter charged as defamatory.  Proof of the truth thereof shall be a complete defense. In all such actions any mitigating circumstances may be proved to reduce damages." (Emphasis added.) *Page 363